







 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







 
AMENDED AND RESTATED
 
 
SOUTHWEST AIRLINES CO.
 
 
2005 EXCESS BENEFIT PLAN
 
(as amended and restated, effective as of March 1, 2016)

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------






AMENDED AND RESTATED
SOUTHWEST AIRLINES CO.
2005 EXCESS BENEFIT PLAN
(as amended and restated, effective as of March 1, 2016)






 
Table of Contents
 
 
 
Page


 
 
 
ARTICLE I
DEFINITIONS.................................................................................................................................
1


ARTICLE II
ELIGIBILITY...................................................................................................................................
3


ARTICLE III
CREDITS TO
ACCOUNT..............................................................................................................
3


ARTICLE IV
ENTITLEMENT TO
BENEFITS..................................................................................................
4


ARTICLE V
PAYMENT OF
BENEFITS............................................................................................................
5


ARTICLE VI
IN-SERVICE WITHDRAWALS AND
LOANS...........................................................................
8


ARTICLE VII
ADMINISTRATION OF THE
PLAN...........................................................................................
8


ARTICLE VIII
CLAIMS REVIEW
PROCEDURE...............................................................................................
9


ARTICLE IX
LIMITATION OF
RIGHTS...........................................................................................................
11


ARTICLE X
LIMITATION OF ASSIGNMENT AND PAYMENTS TO LEGALLY INCOMPETENT
DISTRIBUTEE...............................................................................................................................
11


ARTICLE XI
AMENDMENT TO OR TERMINATION OF THE
PLAN........................................................
11


ARTICLE XII
STATUS OF PARTICIPANT AS UNSECURED
CREDITOR...................................................
12


ARTICLE XIII
GENERAL AND
MISCELLANEOUS..........................................................................................
13







 
i
 

--------------------------------------------------------------------------------






AMENDED AND RESTATED
SOUTHWEST AIRLINES CO.
2005 EXCESS BENEFIT PLAN
(as amended and restated, effective as of March 1, 2016)
PREAMBLE
WHEREAS, Southwest Airlines Co., a corporation formed under the laws of the
State of Texas, previously established the Southwest Airlines Co. 2005 Excess
Benefit Plan, as amended and restated effective January 1, 2015, an excess
benefit plan for the exclusive benefit of a select group of highly compensated
employees, to restore retirement benefits decreased due to limitations imposed
by Section 415 of the Internal Revenue Code of 1986; and
WHEREAS, such plan has been designed to comply with Section 409A of the Internal
Revenue Code and the provisions of the final regulations promulgated pursuant to
Section 409A of the Internal Revenue Code, as well as other Department of
Treasury and Internal Revenue Service guidance; and
WHEREAS, Southwest Airlines Co. now desires to amend and restate such plan to
allow participants to make beneficiary designations under it that are separate
and distinct from their beneficiary designation under the Southwest Airlines Co.
ProfitSharing Plan; and
WHEREAS, Southwest Airlines Co. intends that any Participant or Beneficiary
under such plan shall have the status of an unsecured general creditor with
respect to the Plan and any Trust Fund; and
NOW, THEREFORE, the 2005 Excess Benefit Plan is hereby amended and restated in
its entirety, effective as of March 1, 2016, as follows:
 
 
ARTICLE I
 
 
 
 
DEFINITIONS
 
 

                
1.1“Account” shall mean the record maintained by the Committee showing the
monetary value of the individual interest in the Plan of each Participant or
Beneficiary. The term “Account” shall refer only to a bookkeeping entry and
shall not be construed to require the segregation of assets on behalf of any
Participant or Beneficiary.


1.2 “Affiliate” means each entity that would be considered a single employer
with the Company under Section 414(b) or Section 414(c) of the Code, except that
the phrase “at least 50%” shall be substituted for the phrase “at least 80%” as
used therein.


1.3 “Aggregated Plan” means all agreements, methods, programs and other
arrangements that are aggregated with this Plan under Section 1.409A-1(c) of the
Treasury Regulations.




1.4 “Beneficiary” means the person or trust each Participant designates on a
beneficiary designation form1 authorized and provided by the Committee (subject
to the spousal




 
1
 

--------------------------------------------------------------------------------






consent requirements below) to receive the benefits payable under the Plan upon
or after the Participant’s death. The Participant may change the Beneficiary so
designated (subject to the spousal consent requirements set forth below) at any
time or from time to time during his or her life by signing and filing a new
beneficiary designation form with the Committee. The following rules apply:


(a)Unless the Participant elects otherwise under this Section 1.4, the
Participant’s Beneficiary under the Plan is the Participant’s beneficiary under
the ProfitSharing Plan. If a Participant makes a Beneficiary designation for
this Plan, then payment of his or her benefits under the Plan will be payable in
accordance with the provisions of this Section 1.4, without regard to any
beneficiary designations under the ProfitSharing Plan.


(b)If a Participant is married, he or she may designate a Beneficiary other than
his or her Spouse if (1) his or her Spouse consents to such designation in the
manner the Committee prescribes, the consent acknowledges the effect of such
designation and the designation is witnessed by a notary public, or (2) it is
established to the satisfaction of the Committee that there is sufficient reason
why the consent may not be obtained. Despite the foregoing, any designation by a
Participant of the Participant’s Spouse as Beneficiary will be void if the
Participant and such prior Spouse divorce, as long as the Committee receives
notice in a form acceptable to the Committee of such divorce before payment has
been made in accordance with the existing designation or designations on file
with the Committee. If a Beneficiary designation is void because of divorce,
then the amount that would have been distributed to the Participant’s former
Spouse will instead be distributed to the Participant’s alternate Beneficiary
(if any), or, if the Participant hasn’t designate an alternate Beneficiary, as
required by Section 1.4(c).


(c)If a Participant’s designation is legally ineffective for any reason, or if
no Beneficiary survives to the date payment is due, then any amount to which
such Participant or Beneficiary is entitled will be paid to his or her estate.
For purposes of this Plan, the production of a certified copy of the death
certificate of any Participant or other person is sufficient evidence of death,
and the Committee will be fully protected in relying on it. In the absence of
such proof, the Committee may rely upon whatever other evidence of death it
considers necessary or advisable.


1.5     “Board” shall mean the Board of Directors of the Company.


1.6     “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time, and the rules and regulations promulgated thereunder.


1.7     “Committee” shall mean the committee designated by the Board to
administer the Plan.


1.8     “Company” shall mean Southwest Airlines Co., or its successor or
successors.


1.9     “Deferral Amount” shall mean that portion of a Participant’s Excess
Amount with respect to which such Participant has made a deferral election, as
provided in Section 3.1 hereof.




 
2
 

--------------------------------------------------------------------------------






1.10     “Excess Amount” shall mean, for a particular Plan Year, the amount by
which the allocation(s) of a Participant under the Retirement Plans that are
attributable to such Plan Year are reduced by reason of the application of the
limitations set forth in Section 415 of the Code.


1.11     “Mandatory Retirement Age” shall, with respect to each Southwest
Airlines Co. pilot, mean the mandatory retirement age for commercial airline
pilots, if any, imposed by the Federal Aviation Administration or applicable
law.


1.12     “Participant” shall mean an employee of the Company who has met the
eligibility requirements for participation in this Plan, as set forth in Article
II hereof, and who has made a deferral election under the Plan, as provided in
Section 3.1 hereof.


1.13     “Plan” shall mean the Amended and Restated Southwest Airlines Co. 2005
Excess Benefit Plan, as set forth in this document.


1.14     “Plan Year” shall mean the annual period beginning on January 1 and
ending on December 31, both dates inclusive of each year.


1.15     “Prior Plan” shall mean the Southwest Airlines Co. 2005 Excess Benefit
Plan, as amended and restated effective January 1, 2008, and the Southwest
Airlines Co. 2005 Excess Benefit Plan, effective for Plan Years commencing on
and after January 1, 2004.


1.16     “Retirement Plans” shall mean the Southwest Airlines Co. ProfitSharing
Plan (the “ProfitSharing Plan”), the Southwest Airlines Co. 401(k) Plan, and the
Southwest Airlines Co. Pilots Retirement Savings Plan, each as amended from time
to time.


1.17     “Separation from Service” shall mean a reasonably anticipated permanent
reduction in the level of bona fide services performed by the Participant for
the Company and all Affiliates to 20% or less of the average level of bona fide
services performed by the Participant for the Company and all Affiliates
(whether as an employee or an independent contractor) over the immediately
preceding thirty-six (36) months (or the full period of service to the Company
and all Affiliates if less than thirty-six (36) months). The determination of
whether a Separation from Service has occurred shall be made by the Committee in
accordance with the provisions of Section 409A of the Code.


1.18     “Specified Employee” shall mean a key employee, as defined in Section
416(i) of the Code, without regard to paragraph (5) thereof, of the Company, as
contemplated in Section 409A of the Code.


1.19     “Spouse” shall mean a person who qualifies as the Participant’s spouse
for purposes of federal tax law.


1.20     “Trust Agreement” shall mean the agreement, if any, including any
amendments thereto, entered into between the Company and the Trustee to carry
out the provisions of the Plan.


1.21     “Trust Fund” shall mean the cash and other properties held and
administered by the Trustee pursuant to the Trust Agreement.




 
3
 

--------------------------------------------------------------------------------






1.22     “Trustee” shall mean the designated trustee acting at any time under
the Trust Agreement.


1.23     “Valuation Date” shall mean each business day on which the financial
markets are open for trading activity, or such other dates as shall be
established by the Committee.




 
 
ARTICLE II
 
 
 
 
ELIGIBILITY
 
 



Prior to the end of each Plan Year, the Committee shall, in a timely manner,
notify those individuals whom it has determined may have an Excess Amount for
the following Plan Year (an “Eligible Plan Year”) that equals or exceeds $1,000,
which individuals shall constitute a select group of highly compensated
employees of the Company. Such individuals may elect to participate hereunder
with respect to an Eligible Plan Year, in the manner prescribed by the
Committee. The determination as to the eligibility of any individual to
participate in the Plan or to continue to participate shall be in the sole and
absolute discretion of the Committee, whose decision in that regard shall be
conclusive and binding for all purposes hereunder.
 
ARTICLE III
 
 
CREDITS TO ACCOUNT
 



3.1     Effective January 1, 2005, and continuing for each Plan Year thereafter,
each individual who has been notified of his or her eligibility to participate
in the Plan with respect to an Eligible Plan Year may, in the manner prescribed
by the Committee, irrevocably elect a Deferral Amount, provided that such
election must be made no later than the last day of December immediately
preceding such Eligible Plan Year and prior to such earlier date as may be
established by the Committee and communicated to the eligible individuals. Each
deferral election with respect to an Eligible Plan Year shall be contingent on a
minimum Excess Amount of $1,000 and such deferral election shall not be
effective if the Participant’s Excess Amount for that Eligible Plan Year is less
than $1,000. Subject to the preceding sentence, a Participant’s deferral
election under this Section 3.1 shall be effective with respect to all
subsequent Eligible Plan Years for which such Participant is eligible to make a
deferral election, unless prior to the beginning of an Eligible Plan Year, the
Participant affirmatively changes such election in the manner prescribed by the
Committee.


3.2     As soon as practicable following the date on which the Company funds its
contribution, if any, for an Eligible Plan Year to the ProfitSharing Plan, the
Company shall credit a Participant’s Deferral Amount, if any, to the Account of
such Participant. Notwithstanding the preceding sentence, if such Participant is
not actively employed on the date on which such ProfitSharing contribution is
funded or in the event that the Participant’s Excess Amount for such Eligible
Plan Year is less than $1,000, such Excess Amount will be paid to the
Participant in a cash lump sum during the calendar year immediately following
the Eligible Plan Year.


3.3      As of each Valuation Date, the Committee shall credit to each
Participant’s Account the deemed income or losses attributable thereto, as
provided in Section 3.4 below, as well as any other credits to or charges
against such Account, including such Participant’s pro rata




 
4
 

--------------------------------------------------------------------------------






portion of Plan administrative expenses. All payments from an Account between
Valuation Dates shall be charged against the Account as of the preceding
Valuation Date.


3.4     Each Participant, prior to initial participation in the Plan, may, in
the manner prescribed by the Committee, designate the manner in which amounts
credited to such Participant’s Account, as provided above, shall be deemed to be
invested among the various options designated by the Committee for this purpose;
provided however, that any such designation in effect under the Prior Plan on
December 31, 2004 shall automatically carry over and apply to this Plan
effective January 1, 2005 until changed by the Participant. A Participant may
change the investment designation as of any Valuation Date solely with respect
to amounts credited to such Participant’s Account after the date of such change,
which change shall be effected by filing an election with the Committee, in the
manner prescribed by the Committee, within the period of time prior to such
Valuation Date established by the Committee. The Participant must designate, in
such minimum percentages or amounts as may be prescribed by the Committee, that
portion of the amount to be credited to the Account of such Participant that is
to be allocated to each investment option offered hereunder. In the absence of
any such investment designation, amounts credited to a Participant’s Account
shall be deemed to be invested in such property as the Committee, in its sole
and absolute discretion, shall determine. In no event may any Participant
designate the investment of amounts credited to an Account in stock or other
securities of the Company. The Committee may, but shall not be obligated to,
invest amounts credited to a Participant’s Account in accordance with the
investment designations of such Participant; nevertheless, the Account of such
Participant shall be credited with the amount of income, gains and losses
attributable thereto, as if the amounts credited to such Account had been so
invested. The Committee shall be authorized at any time and from time to time to
modify, alter, delete or add to the investment options hereunder. In the event a
modification occurs, the Committee shall, prior to the effective date of such
change, notify those Participants whom the Committee, in its sole and absolute
discretion, determines are affected by the change. The Committee shall not be
obligated to substitute options with similar investment criteria for existing
options, nor shall it be obligated to continue the types of investment options
presently available to the Participants.


 
ARTICLE IV
 
 
ENTITLEMENT TO BENEFITS
 



Except as otherwise provided herein, each Participant (or, in the case of death,
the Beneficiary of such Participant) shall be entitled to receive benefits
hereunder upon (i) such Participant’s Separation from Service, (ii) such
Participant’s attainment of Mandatory Retirement Age, (iii) such Participant’s
death, or (iv) the occurrence of an unforeseeable emergency (subject to the
Committee’s approval of a request pursuant to Article VI below). The time and
form of the payment of benefits to a Participant in the event of Separation from
Service, attainment of Mandatory Retirement Age, or death will be in accordance
with the provisions of Article V below. Any payment of benefits to a Participant
upon the occurrence of an unforeseeable emergency will be in accordance with the
provisions of Article VI below.
Each Participant or, in the case of the death of a Participant, the Beneficiary
of such Participant shall be entitled to the entire value of all amounts
credited to such Participant’s Account, as of the Valuation Date coincident with
the date of distribution hereunder.




 
5
 

--------------------------------------------------------------------------------






 
ARTICLE V
 
 
PAYMENT OF BENEFITS
 



5.1    Time of Payment. A Participant may elect to receive or commence receiving
payment of his or her Account at one of the following times:


(a)during the calendar year in which the Participant’s Separation from Service
occurs;


(b)during the calendar year following the calendar year in which the
Participant’s Separation from Service occurs;


(c)during the calendar year in which the Participant attains Mandatory
Retirement Age if Mandatory Retirement Age occurs earlier than the Participant’s
Separation from Service and, if not, during the calendar year in which the
Participant’s Separation from Service occurs; or


(d)during the calendar year following the calendar year in which the Participant
attains Mandatory Retirement Age if Mandatory Retirement Age occurs earlier than
the Participant’s Separation from Service and, if not, during the calendar year
following the calendar year in which the Participant’s Separation from Service
occurs.


Notwithstanding a Participant’s election, if a Participant has elected to
receive payment based on a Separation from Service and such Participant is a
Specified Employee at the time of his or her Separation from Service, such
Participant’s distribution will be delayed until the date that is six months
following his or her Separation from Service, to the extent required by Section
409A of the Code. In addition, notwithstanding a Participant’s election, in the
event of a Participant’s death, payment will be made during the calendar year of
the Participant’s death or, if later, within the ninety (90) day period
following the date of the Participant’s death.
5.2     Form of Payment. A Participant may elect to receive payment of his or
her Account in either a lump sum in cash or in substantially equal annual cash
installments over a period certain not exceeding five (5) years. In the event a
Participant who has elected to receive cash installments is subject to a
six-month delay in accordance with Section 5.1 above, such Participant’s first
payment will include all installment payments that would otherwise have become
due during the period of delay. If a Participant elects to receive installment
payments, the Committee shall continue to credit the unpaid balance of the
Participant’s Account with the deemed income and losses attributable thereto, in
accordance with the provisions of Section 3.4 above, as well as with any other
credits to or charges against the unpaid balance of such Account, during the
period for which installment payments are made. Notwithstanding a Participant’s
election, (i) in the event of the Participant’s death, payment will be made in a
lump sum in cash; and (ii) a Participant who has elected installment payments
will receive a lump sum distribution in cash at such time as the value of the
Participant’s Account is $25,000 or less.


5.3    Timing of Elections as to Time and Form of Payment. A Participant must
elect the time and form of payment of his or her Account prior to the beginning
of the Plan Year with respect to which the Participant first makes his or her
initial deferral election under the Plan. Such election must be made in the
manner prescribed by the Committee. Such election will be




 
6
 

--------------------------------------------------------------------------------






irrevocable and will apply to the Participant’s entire Account balance;
provided, however, that prior to January 1, 2009, each Participant will be
provided the opportunity to make a new, single election as to the time and form
of payment of all amounts previously credited to his or her Account, as well as
amounts yet to be deferred and credited (the “2009 Election”); and provided
further, however, that a 2009 Election may not delay any payments a Participant
would otherwise have received during the 2008 calendar year and may not
accelerate into 2008 any payments a Participant would not have otherwise
received in 2008.




5.4    Default Elections. If a new Participant in the Plan fails to elect a time
or form of payment in accordance with the requirements of Sections 5.1 through
5.3 above, the Participant (or, if applicable, the Participant’s Beneficiary)
will receive his or her payment in a lump sum in cash during the calendar year
following the calendar year in which the Participant’s Separation from Service
occurs or, in the event of the Participant’s death, during the calendar year of
the Participant’s death or, if later, within the ninety (90) day period
following the Participant’s death. If a Participant who has made an election
under the Prior Plan fails to make a 2009 Election, such Participant’s prior
election will continue to apply with respect to the following: (i) whether
payment will be triggered based on his or her Separation from Service or
attainment of Mandatory Retirement Age; (ii) whether payment will be made or
commence during the calendar year of or following his or her Separation from
Service or attainment of Mandatory Retirement Age, as applicable; and (iii)
whether payment will be made in a lump sum or in installments; however, all
other provisions of this Plan that govern time and form of payment will apply to
such prior election, and any reference to “termination of employment” in a
Participant’s prior election shall be deemed to mean Separation from Service.


5.5     Change in Time of Payments. Notwithstanding any provision of this
Article V to the contrary, the benefits payable hereunder may, to the extent
expressly provided in this Section 5.5, be paid prior to or later than the date
on which they would otherwise be paid to the Participant.


(a)     Distribution in the Event of Income Inclusion Under Code Section 409A.
If any portion of a Participant’s Account is required to be included in income
by the Participant prior to receipt due to a failure of this Plan or any
Aggregated Plan to comply with the requirements of Code Section 409A, the
Committee may determine that such Participant shall receive a distribution from
the Plan in an amount equal to the lesser of: (i) the portion of his or her
Account required to be included in income as a result of the failure of the Plan
or any Aggregated Plan to comply with the requirements of Code Section 409A, or
(ii) the balance of the Participant’s Account.


(b)    Distribution Necessary to Satisfy Applicable Tax Withholding. If the
Company is required to withhold amounts to pay the Participant’s portion of the
Federal Insurance Contributions Act (FICA) tax imposed under Code Sections 3101,
3121(a) or 3121(v)(2) with respect to amounts that are or will be paid to the
Participant under the Plan before they otherwise would be paid, the Committee
may determine that such Participant shall receive a distribution from the Plan
in an amount equal to the lesser of: (i) the amount in the Participant’s Account
or (ii) the aggregate of the FICA taxes imposed and the income tax withholding
related to such amount.




 
7
 

--------------------------------------------------------------------------------






(c)    Delay for Payments in Violation of Federal Securities Laws or Other
Applicable Law. In the event the Company reasonably anticipates that the payment
of benefits as specified hereunder would violate Federal securities laws or
other applicable law, the Committee may delay the payment under this Article V
until the earliest date at which the Company reasonably anticipates that the
making of such payment would not cause such violation.
(d)    Delay for Insolvency or Compelling Business Reasons. In the event the
Company determines that the making of any payment of benefits on the date
specified hereunder would jeopardize the ability of the Company to continue as a
going concern, the Committee may delay the payment of benefits under this
Article V until the first calendar year in which the Company notifies the
Committee that the payment of benefits would not have such effect.
(e)    Administrative Delay in Payment. The payment of benefits hereunder shall
begin at the date specified in accordance with the provisions of the foregoing
paragraphs of this Article V; provided that, in the case of administrative
necessity, the payment of such benefits may be delayed up to the later of the
last day of the calendar year in which payment would otherwise be made or the
15th day of the third calendar month following the date on which payment would
otherwise be made. Further, if, as a result of events beyond the control of the
Participant (or following the Participant’s death, the Participant’s
Beneficiary), it is not administratively practicable for the Committee to
calculate the amount of benefits due to Participant as of the date on which
payment would otherwise be made, the payment may be delayed until the first
calendar year in which calculation of the amount is administratively
practicable.
(f)    No Participant Election. Notwithstanding the foregoing provisions, if the
period during which payment of benefits hereunder will be made occurs, or will
occur, in two calendar years, the Participant shall not be permitted to elect
the calendar year in which the payment shall be made.


 
ARTICLE VI
 
 
IN-SERVICE WITHDRAWALS AND LOANS
 



6.1    In the event of an unforeseeable emergency, a Participant may make a
request to the Committee for a withdrawal from his or her Account. For purposes
of this Section, the term “unforeseeable emergency” shall mean a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s Spouse, or a dependent (as defined in Section
152(a) of the Code, without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B)
of the Code) of the Participant, loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, as in the case of a natural disaster), or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Any determination of the existence
of an unforeseeable emergency and the amount to be withdrawn on account thereof
shall be made by the Committee, in its sole and absolute discretion. However,
the amount to be withdrawn on account of an unforeseeable emergency may not
exceed the amounts necessary to satisfy such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the




 
8
 

--------------------------------------------------------------------------------






distribution, after taking into account the extent to which such hardship is or
may be relieved: (i) through reimbursement or compensation by insurance or
otherwise; (ii) by liquidation of the Participant’s assets, to the extent that
liquidation of such assets would not itself cause severe financial hardship; or
(iii) by cessation of deferrals under this Plan. In no event shall the need to
send a Participant’s child to college or the desire to purchase a home be deemed
to constitute an unforeseeable emergency. No member of the Committee shall vote
or decide upon any matter relating to the determination of the existence of such
member’s own financial hardship. A request for a withdrawal on account of an
unforeseeable emergency must be made in the manner prescribed by the Committee,
and must be expressed as a specific dollar amount. All hardship withdrawals
shall be paid in a lump sum in cash.


6.2    Withdrawals shall be charged pro rata to the individual investment
options in which amounts credited to a Participant’s Account are deemed to be
invested, pursuant to such Participant’s designation under Section 3.4 hereof.


6.3     In no event may a Participant receive a loan of any portion of his
benefit hereunder.
  
 
ARTICLE VII
 
 
ADMINISTRATION OF THE PLAN
 



7.1    The Committee may establish a Trust Fund for the purposes of retaining
assets set aside by the Company pursuant to the Trust Agreement for payment of
all or a portion of the benefits payable pursuant to the Plan. Any benefits not
paid from a Trust shall be paid from the Company’s general assets. The Trust
Fund, if such shall be established, shall be subject to the claims of general
creditors of the Company in the event the Company is Insolvent, as such term is
defined in the Trust Agreement.


7.2    The Plan shall be administered by the Committee. The members of the
Committee shall not receive compensation with respect to their services for the
Committee. The members of the Committee shall serve without bond or security for
the performance of their duties hereunder unless applicable law makes the
furnishing of such bond or security mandatory or unless required by the Company.
Any member of the Committee may resign by delivering a written resignation to
the Company and to the other members of the Committee.


7.3    The Committee shall perform any act that the Plan authorizes expressed by
a vote at a meeting or in a writing signed by a majority of its members without
a meeting. The Committee may, by a writing signed by a majority of its members,
appoint any member of the Committee to act on behalf of the Committee. Any
person who is a member of the Committee shall not vote or decide upon any matter
relating solely to such member or vote in any case in which the individual right
or claim of such member to any benefit under the Plan is particularly involved.
If, in any matter or case in which a person is so disqualified to act, the
remaining persons constituting the Committee cannot resolve such matter or case,
the Board will appoint a temporary substitute to exercise all the powers of the
disqualified person concerning the matter or case in which such person is
disqualified.




 
9
 

--------------------------------------------------------------------------------






7.4    The Committee may designate in writing other persons to carry out its
responsibilities under the Plan, and may remove any person designated to carry
out its responsibilities under the Plan by notice in writing to that person. The
Committee may employ persons to render advice with regard to any of its
responsibilities. All usual and reasonable expenses of the Committee shall be
paid by the Company. The Company shall indemnify and hold harmless each member
of the Committee from and against any and all claims and expenses (including,
without limitation, attorneys’ fees and related costs), in connection with the
performance by such member of duties in that capacity, other than any of the
foregoing arising in connection with the willful neglect or willful misconduct
of the person so acting.


7.5    The Committee shall establish rules and procedures, not contrary to the
provisions of the Plan, for the administration of the Plan and the transaction
of its business. The Committee shall determine the eligibility of any individual
to participate in the Plan, shall interpret the Plan in its sole and absolute
discretion, and shall determine all questions arising in the administration,
interpretation and application of the Plan. All determinations of the Committee
shall be conclusive and binding on all employees, Participants and
Beneficiaries, subject to the provisions of this Plan and applicable law.


7.6    Any action to be taken hereunder by the Company shall be taken by
resolution adopted by the Board or by a committee thereof; provided, however,
that by resolution, the Board or a committee thereof may delegate to any officer
of the Company the authority to take any such actions hereunder, other than the
power to amend or terminate the Plan.
 
 
ARTICLE VIII
 
 
CLAIMS REVIEW PROCEDURE
 



8.1    In the event that a Participant or Beneficiary (the “Claimant”) is denied
a claim for benefits under this Plan, the Committee will, within a reasonable
period of time, but not later than ninety (90) days after its receipt of the
claim, provide the Claimant a written statement, which shall be delivered or
mailed to the Claimant by certified or registered mail to his or her last known
address, and which will contain the following:


(a)the specific reason or reasons for the denial of benefits;


(b)a specific reference to the pertinent provisions of the Plan upon which the
denial is based;


(c)a description of any additional material or information that is necessary for
the Claimant to perfect the claim and an explanation of why such material or
information is necessary; and


(d)an explanation of the review procedures and the time limits applicable to
such procedures, as provided below, including a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.


In the event that the Committee determines that an extension is necessary due to
matters beyond the control of the Plan, the Committee will provide the Claimant
with the written




 
10
 

--------------------------------------------------------------------------------






statement described above not later than one hundred eighty (180) days after
receipt of the Claimant’s claim, but, in that event, the Committee will furnish
the Claimant, within ninety (90) days after its receipt of the claim, written
notification of the extension explaining the special circumstances requiring the
extension and the date by which the Committee expects to render a decision.
8.2    Within sixty (60) days after receipt of a notice of a denial of benefits
as provided above, if the Claimant disagrees with the denial of benefits, the
Claimant or his or her authorized representative may request, in writing, that
the Committee review the Claimant’s claim and may request to appear before the
Committee for the review. The Claimant will be given the opportunity to submit
written comments, documents, records, and other information relating to the
claim for benefits. The Claimant will be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits, as provided in
Department of Labor regulations. In conducting its review, the Committee will
consider all comments, documents, records, and other information relating to the
claim submitted by the Claimant or his or her authorized representative, whether
or not such information was submitted or considered in the initial benefit
determination.
  
8.3     Within a reasonable period of time, but not later than sixty (60) days
after receipt by the Committee of a written application for review of the
Claimant’s claim, the Committee will notify the Claimant of its decision on
review by delivery or by certified or registered mail to the Claimant’s last
known address; provided, however, in the event that special circumstances
require an extension of time for processing such application, the Committee will
so notify the Claimant of its decision not later than one hundred twenty (120)
days after receipt of such application, but, in that event, the Committee will
furnish the Claimant, within sixty (60) days after its receipt of such
application, written notification of the extension explaining the special
circumstances requiring the extension and the date that it is anticipated that
its decision will be furnished. The decision of the Committee will be in writing
and will include the specific reasons for the decision presented in a manner
calculated to be understood by the Claimant and will contain reference to all
relevant Plan provisions on which the decision was based, as well as a statement
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits, and a statement of
the Claimant’s right to bring an action under Section 502(a) of the Employee
Retirement Income Security Act of 1974. The decision of the Committee will be
final and conclusive.


 
ARTICLE IX
 
 
LIMITATION OF RIGHTS
 



The establishment of this Plan shall not be construed as giving to any
Participant, employee of the Company or any person whomsoever, any legal,
equitable or other rights against the Company, or its officers, directors,
agents or shareholders, or as giving to any Participant or Beneficiary any
equity or other interest in the assets or business of the Company or shares of
Company stock or as giving any employee the right to be retained in the
employment of the Company. All employees of the Company and Participants shall
be subject to discharge to the same extent they would have been if this Plan had
never been adopted. The rights of a Participant hereunder shall be solely those
of an unsecured general creditor of the Company.






 
11
 

--------------------------------------------------------------------------------






 
ARTICLE X
 
 
LIMITATION OF ASSIGNMENT AND PAYMENTS TO
 
 
LEGALLY INCOMPETENT DISTRIBUTEE
 



10.1    No benefits which shall be payable under the Plan to any person shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of the same
shall be void. No benefit shall in any manner be subject to the debts,
contracts, liabilities, engagements or torts of any person, nor shall it be
subject to attachment or legal process for or against any person, except to the
extent required by law.


10.2     Whenever any benefit which shall be payable under the Plan is to be
paid to or for the benefit of any person who is then a minor or determined by
the Committee, on the basis of qualified medical advice, to be incompetent, the
Committee need not require the appointment of a guardian or custodian, but shall
be authorized to cause the same to be paid over to the person having custody of
the minor or incompetent, or to cause the same to be paid to the minor or
incompetent without the intervention of a guardian or custodian, or to cause the
same to be paid to a legal guardian or custodian of the minor or incompetent, if
one has been appointed, or to cause the same to be used for the benefit of the
minor or incompetent.
 
ARTICLE XI
 
 
AMENDMENT TO OR TERMINATION OF THE PLAN
 



11.1     Amendment and Termination. The Company reserves the right at any time
to amend or terminate the Plan in whole or in part by resolution of the Board.
No amendment shall have the effect of retroactively changing or depriving
Participants or Beneficiaries of rights already accrued under the Plan.


11.2    Effect of Termination. If the Plan is terminated, all deferrals shall
thereupon cease, but deemed income or losses shall continue to be credited to
the Deferral Accounts in accordance with Section 3.3 hereof. Notwithstanding the
foregoing, to the extent provided by the Company, the Plan may be liquidated
following a termination under any of the following circumstances:


(a)     the termination and liquidation of the Plan within twelve (12) months of
a complete dissolution of the Company taxed under Section 331 of the Code or
with the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A);
provided that the amounts deferred under this Plan are included in the
Participants’ gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (i) the calendar year in which the Plan is terminated; (ii) the first
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.


(b)     the termination and liquidation of the Plan pursuant to irrevocable
action taken by the Company within the thirty (30) days preceding or the twelve
(12) months following a change of control within the meaning of Section 409A of
the Code; provided




 
12
 

--------------------------------------------------------------------------------






that all Aggregated Plans are terminated and liquidated with respect to each
Participant that experienced such change of control, so that under the terms of
the termination and liquidation, all such Participants are required to receive
all amounts of deferred compensation under this Plan and any other Aggregated
Plans within twelve (12) months of the date the Company irrevocably takes all
necessary action to terminate and liquidate this Plan and such other Aggregated
Plans;


(c)    the termination and liquidation of the Plan, provided that: (i) the
termination and liquidation does not occur proximate to a downturn in the
Company’s financial health; (2) the Company terminates and liquidates all
Aggregated Plans; (3) no payments in liquidation of this Plan are made within
twelve (12) months of the date the Company irrevocably takes all necessary
action to terminate and liquidate this Plan, other than payments that would be
payable under the terms of this Plan if the action to terminate and liquidate
this Plan had not occurred; (4) all payments are made within twenty four (24)
months of the date on which the Company irrevocably takes all action necessary
to terminate and liquidate this Plan; and (5) the Company does not adopt a new
Aggregated Plan at any time within three (3) years following the date on which
the Company irrevocably takes all action necessary to terminate and liquidate
the Plan.


ARTICLES XII
STATUS OF PARCICIPANT AS UNSECURED CREDITOR



All benefits under the Plan shall be the unsecured obligations of the Company
and, except for those assets that may be placed in a Trust Fund established in
connection with this Plan, no assets will be placed in trust or otherwise
segregated from the general assets of the Company for the payment of obligations
hereunder. To the extent that any person acquires a right to receive payments
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Company.
 
ARTICLE XIII
 
 
GENERAL AND MISCELLANEOUS
 



13.1     Severabilitv. In the event that any provision of this Plan shall be
declared illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining provisions of this Plan but shall be fully severable,
and this Plan shall be construed and enforced as if said illegal or invalid
provision had never been inserted herein.


13.2     Construction. The Section headings and numbers are included only for
convenience of reference and are not to be taken as limiting or extending the
meaning of any of the terms and provisions of this Plan. Whenever appropriate,
words used in the singular shall include the plural or the plural may be read as
the singular.


13.3     Governing Law. The validity and effect of this Plan and the rights and
obligations of all persons affected hereby shall be construed and determined in
accordance with the laws of the State of Texas unless superseded by federal law.


13.4     No Requirement to Fund. The Company is not required to set aside any
assets for payment of the benefits provided under this Plan; however, it may do
so as provided in the Trust




 
13
 

--------------------------------------------------------------------------------










Agreement, if any. A Participant shall have no security interest in any such
amounts. It is the Company’s intention that this Plan be construed as a plan
that is unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of highly compensated employees.


13.5    Indemnification. To the extent permitted by applicable law, the Company
shall indemnify and hold harmless the members of the Committee from and against
any and all liabilities, costs and expenses incurred by such persons as a result
of any act, or omission to act, in connection with the performance of such
person’s duties, responsibilities and obligations under the Plan, other than
such liabilities, costs and expenses as may result from the gross negligence,
willful misconduct, and/or criminal acts of such persons.


13.6     Taxes. All amounts credited and payable hereunder shall be reduced by
any and all federal, state and local taxes imposed upon the Participant or a
Beneficiary that are required to be paid or withheld by the Company.


13.7    USERRA. Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided to the extent necessary to comply with the Uniformed
Services Employment and Reemployment Rights Act of 1994 (USERRA).




 
14
 